PATERSON, J., Dissenting.
I do not see how it can serve any useful purpose to hear this matter any further. The learned judge, respondent herein, naturally feels like having nothing more to do with the case, his interests and motives being questioned, and, exercising his good taste, states to this court, in his answer, “that now that his attention is called to the fact that one of the parties to said action claims, or pretends to claim, that the land of the respondent is included within the land therein in controversy, the defendant does not intend to, and will refuse to, hear or determine any motion, or to sit or act in any proceeding whatever, therein. ’ ’ What is the use of issuing a restraining order when the judge thus positively states his determination not to act in the case 1 What good can arise from the trial of the other issues of fact ? If the petitioners should fail to prove that respondent has any interest in the subject matter of the litigation, or in the success of either party thereto, the result would be the same. The judge would- still refuse to act in the case. No doubt it would be gratifying to Judge Campbell to be given an opportunity to show that the allegations as to his interest in the case are groundless, and I wish it could be done. But he has already denied them under oath. There is no presumption against him; and it would only result in expense, annoyance and delay to investigate the question as to whether the petitioner or respondent is correct, and consume unnecessarily the time of this court.